Case 2:10-cr-00057-RAJ-DEM Document 621 Filed 06/08/21 Page 1 of 8 PageID# 5770


                                                                                          FILED
                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA                            JUN - 8 2021
                                          Norfolk Division
                                                                                  CLERK, U.S. DISTRiCT COURT
                                                                                         NORFOLK, VA
 ABDICASHS CABAASE,

         Petitioner,

 V.                                                    CRIMINALACTIONNO. 2:10cr57


 UNITED STATES OF AMERICA,

         Respondent.

                            MEMORANDUM OPINION AND ORDER


         Before the Couil is Petitioner Abdicasiis Cabaase's ("Petitioner") Motion for

 Compassionate Release. ECF Nos. 551, 568. For the reasons stated below, Petitioner's Motion is

 DENIED.


                         I. FACTUAL AND PROCEDURAL HISTORY


        On April 10, 2010, Petitioner and several codefendants attempted to commit piracy against

 a United States Navy vessel, the U.S.S. Ashland. ECF No. 140 at 4. In furtherance oftheir unlawful

 conduct, the group opened fire against the vessel with an AK-47, but the U.S.S. Ashland returned

 fire, killing one member of the group. Id.

        Soon after, Petitioner and his co-defendants were indicted in the Eastern District of

 Virginia on ten counts; Count One, conspiracy to commit hostage taking; Count Two,conspiracy

 to commit kidnapping; Count Three, conspiracy to perform an act of violence against a person on

 a vessel; Count Four, conspiracy involving a fireann and a crime of violence; Count Five, piracy

 under the law of nations; Count Six, attack to plunder a vessel; Count Seven, assault with a

 dangerous weapon on federal officers and employees; Count Eight, act of violence against persons

 on a vessel; and. fi nally. Counts Nine and Ten, use and possession of a firearm in furtherance of a
Case 2:10-cr-00057-RAJ-DEM Document 621 Filed 06/08/21 Page 2 of 8 PageID# 5771



 crime of violence. Id. at 2-13. Petitioner and his co-defendants went to trial and were found guilty

 on all counts. ECF No. 208. On May 15, 2014, Petitioner was sentenced to a total of510 months

 imprisonment. ECF No. 270.

         Petitioner and his co-defendants then appealed their convictions and the United States

 appealed their sentences on Count Five—the piracy count.'ECF Nos. 287,304. The United States

 Court of Appeals for the Fourth Circuit("Fourth Circuit") affirmed the convictions, but reversed

 the sentences on Count Five, concluding that mandatory life sentences under 18 U.S.C. § 1651 are

 not disproportionate to the offense in this case and, therefore, do not violate the Eighth

 Amendment. United States v. Said,798 F.3d 182,200(4th Cir. 2015),cert, denied, 136 S. Ct. 2448

 (2016). Following a remand for resentencing, the Court resentenced Petitioner to Life

 imprisonment on Count Five and 360 consecutive months on all other counts. Petitioner appealed

 again, but the Fourth Circuit affirmed.^ United States v. Osman,705 F. App'x 190(4th Cir. 2017)

 cert, denied, 138 S. Ct. 1573 (2018).

         On January 29, 2021, Petitioner filed a pro se Motion for Compassionate Release based

 upon the ongoing COVID-19 pandemic. ECF No. 551. The Court then ordered appropriate

 responses on February 2, 2021. ECF No. 553. Petitioner, through counsel, .supplemented his

 Motion on March 10, 2021. ECF No. 568. The Government responded in opposition on April 20,

 2021. ECF No. 590. Petitioner filed a reply on May 3, 2021. ECF No. 612. Petitioner later

 supplemented his reply with a form letter from the Federal Bureau of Prisons ("BOP") denying

 Petitioner's requested relief. Accordingly, this matter is ripe for disposition.




 ' Petitioner appealed his initial conviction alongside four co-defendants—Mohamed Ali Said. Mohamed Abdi Jama.
 Abdi Razaq Abshir Osman. and Mohamed Farah
 - Petitioner appealed this subsequent conviction alongside three co-defendants—Abdi Razaq Abshir Osman,
 Mohamed Abdi Jama, and Mohamed Farah.
Case 2:10-cr-00057-RAJ-DEM Document 621 Filed 06/08/21 Page 3 of 8 PageID# 5772



                                     II. LEGAL STANDARD

  A. The Exhaustion Requirement

        A district court may modify a petitioner's sentence "after the defendant has fully exhausted

 all administrative rights to appeal a failure ofthe BOP to bring a motion on the defendant's behalf

 or the lapse of 30 days from the receipt ofsuch a request by the warden ofthe defendant's facility,

 whichever is earlier." 18 U.S.C. § 3582(c)(1)(A). Accordingly, a petitioner seeking compassionate

 release is generally required to exhaust his or her administrative remedies prior to bringing a

 motion before the district court. Id. Courts may; however, waive the exhaustion requirement under

 exigent circumstances. Coleman v. United Stales, 2020 WL 3039123, at *3-*4(E.D. Va. June 4.

 2020)(discussing the reasons "judicial waiver ofthe exhaustion requirement is permissible in light

 of the extraordinary threat certain inmates face from COVlD-19").

 B. The Compassionate Release Standard

        As amended by the FIRST STEP Act, a court may modify a term of imprisonment upon a

 motion from the petitioner and after considering the factors set forth in 18 U.S.C. § 3553(a) if

 "extraordinary and compelling reasons warrant such a reduction." 18 U.S.C. § 3582(c)(l)(A)(i).

 Such "exiraordinaiy and compelling reasons" were previously described by the United States

 Sentencing Commission ("Sentencing Commission") in U.S.S.G. §181.13, Application Note I.

 Before the passage of the FIRST STEP Act, the Sentencing Commission provided that a sentence

 may be modified in light of the petitioner's medical condition, age, or family circumstances.

 U.S.S.G. §181.13, n. 1 (A)-(C). Additionally, the Sentencing Commission further defined the

 limits under which a sentence reduction may be given under those Justifications. Id. The

 Sentencing Commission also provided a "catch-all provision" that allowed for a sentence

 modification upon a showing of an "extraordinary and compelling reason other than, or in
Case 2:10-cr-00057-RAJ-DEM Document 621 Filed 06/08/21 Page 4 of 8 PageID# 5773



 combination with, the reasons described in subdivisions(A)through (C)." Id. at n. 1 (D). Use of

 the "catch-all provision" prior to the FIRST STEP Act was severely restricted because it required

 approval from the Bureau ofPrisons before an individual could petition the district court for relief.

 Id.


        However, U.S.S.G. §IB 1.13 is now outdated following the passage of the FIRST STEP

 Act, which allows individuals to petition the district court directly without clearance from the

 Bureau of Prisons. As such, U.S.S.G. §IB 1.13 is merely advisory and does not bind the Court's

 application of § 3582(c)(1)(A). McCoy v. United Slates, 981 F.3d 271 (4th Cir. 2020).

        Additionally, a petitioner's rehabilitation standing alone does not provide sufficient

 grounds to warrant a sentence modification. 28 U.S.C. § 994(t). Instead, the Court may consider a

 combination of factors, including — but not limited to — those listed in U.S.S.G. §1B1.13, in

 evaluating a petitioner's request for a sentence modification under 18 U.S.C. § 3582(c)(l)(A)(i).

                                         III. DISCUSSION


 A. The Exhaustion Issue


        On April 2, 2021, Petitioner submitted a sentence modification request pursuant to the First

 Step Act to the Warden of his correctional facility. ECF No. 615-1. A BOP staff member denied

 Petitioner's request that same day. Id. While Petitioner may not have submitted the request in

 accordance with § 3582(c)(1)(A) since he filed such request after filing the present motion with

 the Court, this Court has previously held that the exhaustion requirement within § 3582(c)(1)(A)

 may be waived in the midst of the COVID-19 pandemic. See supra Part II.A; Coleman v. United

 States, 2020 WL 3039123, at *3-*4 (E.D. Va. June 4, 2020). Accordingly, even if Petitioner's

 request did not meet the standard for a § 3582(c)(1)(A) request for compassionate release, this

 requirement is hereby waived.
Case 2:10-cr-00057-RAJ-DEM Document 621 Filed 06/08/21 Page 5 of 8 PageID# 5774



 B. Resolution of Petitioner's Request for Compassionate Release

        Petitioner requests that this Court "order his immediate compassionate release or, in the

 alternative, modify his sentence on count five to a term of imprisonment of 150 months and his

 sentence on count ten to a term of imprisonment of 120 months." ECF No. 568. As a preliminary

 matter, count five (the piracy count) carries with it a mandatory term of Life imprisonment. See

 Said, 798 F.3d at 200. This Court previously imposed a sentence of 150 months on count five after

 invalidating the mandatory life imprisonment term on Eighth Amendment grounds. See ECF Nos.

 260, 390. Subsequently, the Fourth Circuit reversed the Court, holding that Petitioner's

 circumstances "fail[ed] to create the threshold inference ofgross disproportionality that is required

 to satisfy prong one of the Eighth Amendment analysis." Said, 798 F.3d at 200. Since the Founh

 Circuit's reversal in United Slates v. Said, there have been no intervening changes in either case

 law or statute to specifically warrant a reduction to Petitioner's piracy count. Moreover, because

 the piracy count requires Life imprisonment, the Court has previously declined to conduct a

 resentencing assessment under count ten (the § 924(c) "stacking" charge) as any resentencing

 assessment on this count will have no impact on the duration of Petitioner's imprisonment. See

 ECF No. 493 at 10. Since the teeth of count five remain intact, here, the Court also declines to

 conduct a resentencing assessment for count ten. Accordingly, the Court will analyze Petitioner's

 18 U.S.C. § 3553(a) factors and whether Petitioner presents an extraordinary and compelling

 reason for release as is standard in similar § 3582 motions.

        1. Consideration ofthe Factors Listed in 18 U.S.C. §3553(a)

        In its consideration of the factors listed in 18 U.S.C. § 3553(a), the Court notes that

 Petitioner's offense conduct involved life-threatening unlawful activity. Petitioner and his co-

 defendants used an assault rifle to shoot at a U.S. warship in an attempt to commit piracy. While
Case 2:10-cr-00057-RAJ-DEM Document 621 Filed 06/08/21 Page 6 of 8 PageID# 5775




 no one onboard the U.S. naval vessel was injured, Petitioner's conduct led to a retaliatory strike,

 resulting in the death of one of Petitioner's crew members. Based upon the foregoing, Petitioner's

 offense conduct strongly implicates the need for a sentence "to reflect the seriousness of the

 offense...and to provide just punishment." 18 U.S.C. § 3553(a)(2)(A)-(B).

        To date, Petitioner has served approximately eleven years of his Life sentence. The Court

 recognizes that Petitioner has but one disciplinary infraction on his record, has made strides to

 leam English despite being a citizen ofSomalia,and maintains community support from his family

 back in Somalia. ECF Nos. 568, 612. Moreover, the Court has previously indicated, and still

 believes, that a term of Life imprisonment is more than what is necessary to sufficiently punish

 Petitioner for his conduct. However, after fiill consideration of the § 3553(a) factors, the Court

 concludes that the purposes of Petitioner's sentence, as required by Congress, remain unfulfilled.

        2. Evaluation of"Extraordinary and Compelling Reason"

        Petitioner specifically requests relief from his sentence based upon the COVID-19

 pandemic. ECF Nos. 551, 568. In evaluating whether an "extraordinary and compelling reason"

 for release has been established, the Court considers the severity of the ongoing COVID-19

 outbreak in federal prisons. See e.g. Wilson v. Williams, 2020 WL 2542131, at *1-2(N.D. Ohio

 May 19,2020)(documenting the BOP's ineffective efforts to curtail the spread of the virus within

 FCl Elkton). In this case, Petitioner is incarcerated at USP Canaan which currently houses

 approximately    1,227    inmates.   See    USP    CANAAN,      Federal    Bureau    of   Prisons,

 https./Avww.bop.gov/locations/institutions/caa/. At this time, USP Canaan oversees 293 inmates

 who were previously diagnosed with COVID-19. See C0VID19 Inmate Test Information, BOP,

 https://www.bop.gov/coronavirus/. As the BOP continues to distribute its allotment of COVID-19

 vaccines, USP Canaan has fully vaccinated 850 of its inmates, including Petitioner. COVID-19
Case 2:10-cr-00057-RAJ-DEM Document 621 Filed 06/08/21 Page 7 of 8 PageID# 5776



  Vaccine Implemenialion, Federal Bureau of Prisons, https://w\v\v.bop.gov/coronavirus/; ECF No.

 607 at 2. Moreover, USP Canaan has no positive inmate COVID-19 diagnoses at this time.

 COVID-I9 Cases, BOP, https://\vww.bop.gov/coronavirus/.

          Specific to each petitioner, the Court examines the Centers for Disease Control's list of

 risk factors for severe COVID-19 complications when assessing compassionate release motions

 during the pandemic. United States v. Lewellen,2020 WL 2615762,at *4(N.D. 111. May 22,2020).

 Here, Petitioner only proffers his latent tuberculosis infection (LTBl) as an underlying condition

 that may exacerbate a potential COVID-19 infection. ECF No. 568 at 3. The CDC does not,

 however,indicate that having LTBI can worsen an individual's COVID-19 symptoms should they

 contract the disease.^ Accordingly, the Court is unable to conclude that Petitioner presents an

 extraordinary and compelling reason to warrant release from prison.

          Furthermore, the Court has examined Petitioner's medical records and notes that Petitioner

 has been fully vaccinated. ECF No. 607 at 2. The CDC advises that upon vaccination,"[y]ou can

 resume activities that you did prior to the pandemic" and "[y]ou can resume activities without

 wearing a mask or staying 6 feet apart.'"* Additionally, "COVID-19 vaccines are effective at

 preventing COVID-19 disease, especially severe illness and death." Id. With this information from

 the CDC and knowing that Petitioner is fully vaccinated and in an environment in which many of

 the inmates within his facility are also vaccinated(and continue to be vaccinated), the Court cannot

 conclude that Petitioner's circumstances are so extraordinary as to warrant release from

 incarceration.




 ^ People with Certain Medical Conditions, Cl-NTERS KOR DISEASE CONTROL AND PREVENllON (May 13. 2021).
 https://\vvvvv.cdc.gov/coronavirus/2019-ncov/nccd-cxtra-precautions/peoplc-with-mcdical-
 condition.s.html?CDC_AA_refVa]=https%3A%2F%2Fwvvw.cdc.gov%2lx-oionavirus%2F2019-ncov%2Fnccd-
 extra-precautions%2Fgroups-at-higher-risk.hiiTil.
   When You've Been Fully Vaccinated, CENTERS FOR Disease CONTROL AND PREVENTION (May 16. 2021).
 https:/Avww.cdc.gov/coronavirus/2019-ncov/vaccines/fully-vaccinatcd.html.
Case 2:10-cr-00057-RAJ-DEM Document 621 Filed 06/08/21 Page 8 of 8 PageID# 5777



        While the world continues to grapple with the pandemic, it is imperative to acknowledge

 that many persons who are incarcerated suffer from a variety of ailments that may make them

 susceptible to severe illness from a COVID-19 diagnosis. With the added protection of a COVID-

 19 vaccine, vaccinated inmates with various comorbidities are now better positioned against a

 COVID-19 diagnosis than the inmates who were released prior to widespread accessibility to a

 COVID-19 vaccine. As the Court continues to exercise its discretion in releasing the most

 vulnerable inmates in light of the pandemic, the Court declines to release inmates who lack a

 significant showing of potential fatality from a COVID-19 diagnosis, especially those that are fully

 vaccinated. After considering the § 3553(a) factors and based upon the foregoing reasoning, the

 Court is unable to find an extraordinary and compelling reason for relief Accordingly, the

 purposes of Petitioner's original sentence remain unfulfilled.

                                        IV. CONCLUSION


        For the foregoing reasons. Petitioner's Motion is DENIED. The Clerk is DIRECTED to

 provide a copy of this Order to the Petitioner, the United States Attorney, the United States

 Probation Office, the Federal Bureau of Prisons, and the United States Marshals Servicc.

 IT IS SO ORDERED.


 Norfolk, Virginia                                                                _
 June ^ ,2021                                                       Raymond A.jJc!
                                                                    United States District Judge
